Citation Nr: 0844255	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's inactive pulmonary tuberculosis residuals with 
pleural effusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1954 to December 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Atlanta, Georgia, Regional Office (RO) which denied a 
compensable disability evaluation for the veteran's inactive 
pulmonary tuberculosis residuals with pleural effusion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has submitted claims of entitlement to service 
connection for a chronic non-tuberculosis lung disorder and a 
total rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claims.  Therefore, the issues 
are referred to the RO for action as may be appropriate.  
Black v. Brown, 10 Vet. App. 279 (1997).  


REMAND

The veteran asserts that his service-connected inactive 
pulmonary tuberculosis residuals have increased in severity.  
A May 2004 written statement from J. Taylor Gordon, M.D., 
conveys that "it is my professional opinion that he would 
qualify for full disability benefits given his past history 
and diagnosis."  The report of an August 2004 examination 
conducted for the VA relates that the veteran's inactive 
pulmonary tuberculosis residuals were essentially 
asymptomatic.  His current complaints were found to be most 
likely related to his nonservice-connected cardiovascular 
disabilities.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardin son v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Given the apparent conflict in the clinical 
record as to the nature and severity of the veteran's 
inactive pulmonary tuberculosis residuals, the Board finds 
that further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

An April 2006 written statement from Dr. Gordon indicates 
that he had been treating the veteran for "quite some 
time."  While treatment records from Dr. Gordon dated 
between October 2002 and May 2004 have been incorporated into 
the claims file, the Board observes that clinical 
documentation dated thereafter is not of record.  The VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2008); 
and the United States Court of Appeals 
for Veterans Claims' (Court) holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his inactive pulmonary 
tuberculosis residuals after May 2004, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact J. Taylor Gordon, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims file.  
3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the veteran's inactive 
pulmonary tuberculosis with pleural 
effusion.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether or not the veteran has active 
pulmonary tuberculosis.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to a compensable evaluation 
for his inactive pulmonary tuberculosis 
residuals with pleural effusion with 
express consideration of the provisions 
of 38 C.F.R. § 4.97, (2008) including the 
General Rating Formula for Inactive 
Pulmonary Tuberculosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

